DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-24 and 27-31 are allowed. As to claims 1, 9, 18 and 23 references Ribeira, Abe, Sharma and Khalid have been made of record as teaching a managing a multi-realm, computer-generated reality, comprising: participants and a leader in a session that are provided with a virtual version of an object.
  However, as to claim 1 none of the prior art teaches or suggests wherein the baseline focus measurements include a difference in time of arrival of an avatar of the participant at a location and a corresponding time of arrival of an avatar of a leader of the session at the location, as presently claimed.
As to claim 9 none of the prior art teaches or suggests herein the variances comprise a difference in dwell time of an avatar of the participant at a location and a corresponding dwell time of an avatar of a leader of the session at the location, as presently claimed.
As to claim 18 none of the prior art teaches or suggests suppressing visual representations of a plurality of participants provided to a first participant within the virtual reality system, thereby causing the plurality of participants to enter an invisibility mode, when the one or more participants to gather near the virtualized version of the object, as presently claimed.
As to claim 23 none of the prior art teaches or suggests wherein the one or more points in time associated with the object identify a start time and an end time for viewing the three-dimensional representation of the object and wherein the plurality of thresholds include a maximum time period between the start time and the end time, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616